Citation Nr: 1508626	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-23 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in relevant part, denied entitlement to service connection for hearing loss and tinnitus.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2012.  A hearing transcript is of record.

In December 2014, the Veteran submitted additional evidence/argument with respect to his claims that has not been considered by the Agency of Original Jurisdiction (AOJ).  He specifically indicated that he did not waive AOJ consideration of the evidence.  However, given the Board's favorable determination with respect to the tinnitus claim, he is not prejudiced by the Board's review of the evidence in the first instance with respect to that claim.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus became manifest within one year after his separation from service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, on a presumptive basis when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.  As a disease of the nervous system, tinnitus is a chronic disease.  Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

The Veteran clearly has current tinnitus, as diagnosed during the March 2011 VA examination.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  He has credibly attributed tinnitus to in-service hazardous noise exposure, including as a result of confirmed combat.  

Moreover, the Veteran has credibly reported multiple times, including during the March 2011 VA examination and his September 2012 Board hearing, that tinnitus developed in 1970, one year after his separation in August 1969.  His reports are consistent with the era and circumstances of his service and are not contradicted by other evidence of record.  Based on the Veteran's reports, the evidence supports a finding that the Veteran's chronic tinnitus developed within one year of his separation from service.  Thus, entitlement to service connection for chronic tinnitus may be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

While the March 2011 VA examiner and specialists in VA's Veterans Health Administration (VHA) have opined that tinnitus was not at least as likely as not etiologically related to service, these opinions were largely based on a lack of evidence of tinnitus in the Veteran's service treatment records.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  At the same time, the opinions did concede the Veteran's contention that tinnitus began one year after service.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board requested medical expert opinions from VHA specialists with respect to Veteran's hearing loss and tinnitus claims.  See 38 C.F.R. § 20.901(a) (2014).  In December 2014, the Board notified the Veteran of the receipt of a VHA medical expert opinion in October 2014, and offered him the opportunity to submit additional evidence and argument with respect to his claims.  He was provided a form on which he could indicate that he was waiving RO consideration of the additional evidence or argument or that he wanted his claim remanded for initial consideration of additional evidence.  The Veteran responded by sending an additional statement in December 2014.  He indicated that he did not waive RO consideration of the new evidence that he was submitting, the new evidence consisted of his report of hearing loss beginning in 1970 and disagreement with the examiner's report that there was no evidence supporting the notion that there could be delayed onset hearing loss.  

Accordingly, this claim is REMANDED for the following action:

1.  Invite the Veteran to submit scientific or medical evidence that there could be delayed onset hearing loss.

2.  Readjudicate the claim for service connection for bilateral hearing loss in light of additional evidence added to the record since this case was last before the AOJ.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


